Case 3:17-bk-30295-SHB     Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43            Desc
                            Main Document    Page 1 of 13


         Not for publication. This opinion has limited precedential value.

              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF TENNESSEE

 In re
                                                            Case No. 3:17-bk-30295-SHB
 ANDREW SCOTT GRANOFF                                       Chapter 7

                                Debtor


                           MEMORANDUM OPINION



 APPEARANCES:       LACY, PRICE & WAGNER, P.C.
                     W. Allen McDonald, Esq.
                     249 N. Peters Road, Suite 101
                     Knoxville, Tennessee 37923
                     Attorneys for Debtor


                    MOORE & BROOKS
                     Brenda G. Brooks, Esq.
                     6223 Highland Place Way, Suite 102
                     Knoxville, Tennessee 37919
                     Attorneys for W. Grey Steed, Chapter 7 Trustee


                    WOOLF, McCLANE, BRIGHT, ALLEN & CARPENTER, PLLC
                     M. Aaron Spencer, Esq.
                     Post Office Box 900
                     Knoxville, Tennessee 37901
                     Attorneys for Cheryl Jones, a Personal Representative of the Estate of
                     David Jones and as Trustee of the David L. Jones 2006 Revocable Trust




 SUZANNE H. BAUKNIGHT
 UNITED STATES BANKRUPTCY JUDGE
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                 Desc
                                 Main Document    Page 2 of 13


        Before the Court are the Motion to Compromise State Court Action filed by W.

 Grey Steed, Chapter 7 Trustee (“Motion to Compromise”) [Doc. 36] and the Objection by

 Debtor to Proposed Settlement [Doc. 38]. The Chapter 7 Trustee seeks to compromise a

 postpetition lawsuit filed on July 5, 2018, in the Chancery Court for Jefferson County,

 Tennessee, styled as Andrew S. Granoff v. Cheryl Jones, as Personal Representative of the

 Estate of David Jones and as Trustee of the David L. Jones 2006 Revocable Trust (the

 “Jones Estate”), case number 18-cv-96 (the “State Court Complaint”). Following several

 preliminary skirmishes between the parties, the Court set this contested matter for trial for

 October 26, 2020, and set deadlines for the parties to file summary judgment motions as

 well as responses thereto and motions to strike and responses thereto (which were

 anticipated because the Court determined that the Tennessee Dead Man’s statute likely is

 implicated). [Doc. 86.] In addition to the Motion to Compromise, presently pending

 before the Court are the following motions:

        •   Motion for Summary Judgment by the Estate of David Jones and the David L.
            Jones 2006 Revocable Trust and related filings in support (“Jones Estate’s
            Motion for Summary Judgment”) [Docs. 91, 92, 93, 101, 104];

        •   Motion for Summary Judgment filed by the Chapter 7 Trustee, as amended,
            and related filings in support (“Chapter 7 Trustee’s Motion for Summary
            Judgment”) [Docs. 94, 95, 96];

        •   Debtor’s Motion for Summary Judgment and related filings in support
            (“Debtor’s Motion for Summary Judgment”) [Docs. 97, 98, 99, 100];

        •   Motion to Strike by the Estate of David Jones and the David L. Jones 2006
            Revocable Trust and related filing in support (“Jones Estate’s First Motion to
            Strike”) [Docs. 102, 103];

        •   Debtor’s Motion to Strike Declarations of Elizabeth Jones [Doc. 91-12] and
            Johnny Herndon [Doc. 91-14] (“Debtor’s Motion to Strike”) [Doc. 111]; and
Case 3:17-bk-30295-SHB               Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                             Desc
                                      Main Document    Page 3 of 13


          •   Motion to Strike Debtor’s Supplemental Declaration [Doc. 116] by the Estate
              of David Jones and the David L. Jones 2006 Revocable Trust and related filing
              in support (“Jones Estate’s Second Motion to Strike”) [Docs. 119, 120].

          Debtor opposes the Chapter 7 Trustee’s Motion for Summary Judgment and the

 Jones Estate’s Motion for Summary Judgment [Doc. 115], the Jones Estate’s First Motion

 to Strike [Doc. 117], and the Jones Estate’s Second Motion to Strike [Doc. 122]. The

 Jones Estate supports the Chapter 7 Trustee’s Motion for Summary Judgment [Doc. 107]

 and opposes Debtor’s Motion for Summary Judgment [Doc. 109] and Debtor’s Motion to

 Strike [Doc. 121]. The Chapter 7 Trustee responded to the Debtor’s Statement of

 Undisputed Material Facts [Doc. 108] but did not file a legal brief in opposition,

 apparently choosing to stand on his own motion.

          Indeed, assuming that all of the related filings have been reduced to paper, much

 ink has been spilled over this contested matter, with the parties filing more than 1,500

 pages in connection with the initial motion and objection, three motions for summary

 judgment, and three motions to strike (not including other related motions already decided

 by the Court). After attempting to digest these voluminous filings, the Court concludes

 that this matter is much more simple than the filings suggest. The Court need answer only

 two questions: 1 (1) is the asset related to the State Court Complaint 2 property of the estate

 under 11 U.S.C. § 541 and (2) if so, is the compromise proposed by the Chapter 7 Trustee

 fair and equitable under Federal Rule of Bankruptcy Procedure 9019?



 1
   Because the Court finds that Debtor’s own assertions lead to the legal conclusion adverse to Debtor that the asset at
 issue in the State Court Complaint is property of the bankruptcy estate under § 541 and because the testimony sought
 to be stricken does not impact the Rule 9019 analysis, the Court need not reach the issues raised by the motions to
 strike and will deny them as moot.
 2
  The asset at issue is real property located at 390, 392, and 394 Highway 113, White Pine, Tennessee (the “Property”).
 [Doc. 98 at ¶ 1.]
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                 Desc
                                 Main Document    Page 4 of 13


                            I. LEGAL STANDARDS AT ISSUE

                                  A. Property of the Estate

        Debtor correctly asserts that “[t]he question before the Court is who owns the State Court

 [Complaint], not ‘whether the claim has merit.’” [Doc. 99 at p. 2 n.3 (quoting Holstein v.

 Knopfler (In re Holstein), 321 B.R. 229, 238 n.3 (Bankr. N.D. Ill. 2005) and citing Alipour v.

 Thomas (In re Alipour), 252 B.R. 230, 235 (Bankr. M.D. Fla. 2000) (noting that decision about

 whether legal malpractice claim was property of the bankruptcy estate “in no way” amounted to

 a decision on the merits of the claim)).] The threshold question here is whether the asset at issue

 in the State Court Complaint (the Property) is property of the bankruptcy estate.

        As explained in In re Davis, 589 B.R. 146, 148-49 (Bankr. E.D. Tenn. 2018):

                 The commencement of a bankruptcy estate “creates an estate . . . comprised
        of . . . all legal or equitable interests of the debtor in property as of the
        commencement of the case.” 11 U.S.C. § 541(a)(1). “The main thrust of [§ 541] . .
        . is to secure for creditors everything of value the [debtor] may possess in alienable
        or leviable form when he files his petition. To this end the term ‘property’ has been
        construed most generously and an interest is not outside its reach because it is novel
        or contingent or because enjoyment must be postponed.” Segal v. Rochelle, 382
        U.S. 375, 379 (1966). To constitute property of the debtor at the time the petition
        is filed and so to come into the bankruptcy estate at that time, a right must be
        “sufficiently rooted in the pre-bankruptcy past and so little entangled with the
        [debtor's] ability to make an unencumbered fresh start that it should be regarded as
        ‘property’ under [what is now § 541].” Id. at 380.

 Davis concerned whether a cause of action in a multidistrict, tort class action was property of the

 estate. Here, although the Chapter 7 Trustee asks to settle a lawsuit, the asset in question is not

 the cause of action but Debtor’s interest in a partnership.

        The question, then, is whether the partnership existed prepetition. The burden of proof

 concerning whether the asset at issue is property of the estate belongs to the Chapter 7 Trustee,

 who must meet his burden by a preponderance of the evidence. See Harris v. Nelson (In re
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                Desc
                                 Main Document    Page 5 of 13


 Dunn), 436 B.R. 744, 747 (Bankr. M.D. Ga. 2010) (citing Schaffer v. Weast, 546 U.S. 49, 56

 (2005); Grogan v. Garner, 498 U.S. 279, 286 (1991)).

                                    B. Rule 9019 Standard

        If the Chapter 7 Trustee meets his burden to prove that the asset at issue is property of the

 estate, the Court then must determine whether the proposed compromise is fair and equitable and

 in the best interest of the estate. See In re High Tech Packaging, Inc., 397 B.R. 369, 371 (Bankr.

 N.D. Ohio 2008). This determination lies “within the sound discretion of the bankruptcy judge,”

 In re W. Pointe Props., L.P., 249 B.R. 273, 282 (Bankr. E.D. Tenn. 2000), with the Chapter 7

 Trustee bearing the burden of persuasion, although “the judgment of the trustee deserves some

 deference.” In re Boone, No. 3:18-bk-30150-SHB, 2018 WL 5885451, at *4 (Bankr. E.D. Tenn.

 Nov. 6, 2018) (quoting In re W. Pointe Props., L.P., 249 B.R. at 281, and citing In re Boddie,

 569 B.R. 297, 303 (Bankr. S.D. Ohio 2017)).

        As this Court recently explained:

        To assess the fairness and equity of the proposed compromise, courts generally
        weigh the following factors:

                (a) The probability of success in the litigation; (b) the difficulties, if
                any, to be encountered in the matter of collection; (c) the complexity
                of the litigation involved, and the expense, inconvenience[,] and
                delay necessarily attending it; and (d) the paramount interest of the
                creditors and a proper deference to their reasonable views.

        In re Boddie, 569 B.R. at 302 (quoting Fishell v. Soltow (In re Fishell), 47 F.3d
        1168, 1995 WL 66622 at *3 (6th Cir. Feb. 16, 1995)). “‘[W]hen assessing a
        compromise, courts need not rule upon disputed facts and questions of law, but only
        canvass the issue[s].’” Suter v. Goedert, 396 B.R. 535, 548 (D. Nev. 2008) (quoting
        Burton v. Ulrich (In re Schmitt), 215 B.R. 417, 423 (B.A.P. 9th Cir. 1997)).

 In re Boone, 2018 WL 5885451, at *3.

        Of particular importance here given the voluminous filings and issues raised, “[i]n

 evaluating a Rule 9019 settlement, a bankruptcy court need not ‘conduct a mini-trial to
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                   Desc
                                 Main Document    Page 6 of 13


 determine the probable outcome of any claims waived in the settlement.’ Rather, the bankruptcy

 court must ‘apprise [itself] of the relevant facts and law so that [it] can make an informed and

 intelligent decision.’” Id. (quoting Official Comm. of Unsecured Creditors v. Moeller (In re Age

 Refining, Inc.), 801 F.3d 530, 541 (5th Cir. 2015) (quoting Official Comm. of Unsecured

 Creditors v. Cajun Elec. Power Coop., Inc. (In re Cajun Elec. Power Coop.), 119 F.3d 349, 356

 (5th Cir. 1997))). The Court’s duty is to review the issues and “see whether the settlement

 ‘fall[s] below the lowest point in the range of reasonableness[,]’” and “[t]he Court ‘need not be

 convinced that the settlement is the best possible compromise. The Court need only conclude

 that the settlement falls within the reasonable range of litigation possibilities somewhere above

 the lowest point in the range of reasonableness.’” In re Nortel Networks, Inc., 522 B.R. 491, 510

 (Bankr. D. Del. 2014) (quoting In re Nutritional Sourcing Corp., 398 B.R. 816, 833 (Bankr. D.

 Del. 2008)).

                                        II. ANALYSIS

                                   A. Property of the Estate

        Debtor describes his relationship with David Jones as a partnership. [Doc. 98-1 at ¶ 34.]

 He, however, asserts that a partnership did not arise between them until after Debtor filed his

 Chapter 7 bankruptcy petition. [Id. at ¶¶ 26, 34.] Debtor explains that he did not schedule any

 legal or equitable interest in the Property “because [he] did not believe that Mr. Jones’ promise

 to [him] was a valid property interest since it was not in writing.” [Id. at ¶ 20.]

        The Tennessee Supreme Court explained how an implied partnership arises:

               In Tennessee, a partnership is defined as an association of two or more
        persons to carry on as co-owners a business for profit, Tenn. Code Ann. § 61–1–
        105(a), and the receipt of a share of the profits of that business is prima facie
        evidence that a partnership exists, Tenn. Code Ann. § 61–1–106(4). In determining
        whether one is a partner, no one fact or circumstance may be pointed to as a
        conclusive test, but each case must be decided upon consideration of all relevant
Case 3:17-bk-30295-SHB               Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                           Desc
                                      Main Document    Page 7 of 13


         facts, actions, and conduct of the parties. Roberts v. Lebanon Appliance Serv. Co.,
         779 S.W.2d 793, 795 (Tenn. 1989). If the parties' business brings them within the
         scope of a joint business undertaking for mutual profit—that is to say if they place
         their money, assets, labor, or skill in commerce with the understanding that profits
         will be shared between them—the result is a partnership whether or not the parties
         understood that it would be so. Pritchett v. Thomas Plater & Co., 232 S.W. 961,
         969–70 (Tenn. 1921).

                 Moreover, the existence of a partnership depends upon the intention of the
         parties, and the controlling intention in this regard is that ascertainable from the
         acts of the parties. Wyatt v. Brown, 281 S.W.2d 64, 67 (Tenn. Ct. App. 1955).
         Although a contract of partnership, either express or implied, is essential to the
         creation of partnership status, it is not essential that the parties actually intend to
         become partners. Wyatt, 281 S.W.2d at 67. The existence of a partnership is not a
         question of the parties' undisclosed intention or even the terminology they use to
         describe their relationship, nor is it necessary that the parties have an understanding
         of the legal effect of their acts. Roberts, 779 S.W.2d at 795–96. It is the intent to
         do the things which constitute a partnership that determines whether individuals are
         partners, regardless if it is their purpose to create or avoid the relationship. Wyatt,
         281 S.W.2d at 67. Stated another way, the existence of a partnership may be
         implied from the circumstances where it appears that the individuals involved have
         entered into a business relationship for profit, combining their property, labor, skill,
         experience, or money.

 Bass v. Bass, 814 S.W.2d 38, 41 (Tenn. 1991) (footnote omitted).

         Debtor is incorrect in his analysis of when the purported partnership with Mr. Jones was

 created. Applying Tennessee law on partnerships, the Court finds that to the extent a partnership

 actually existed at any time between Debtor and Mr. Jones, the following facts – taken directly

 from Debtor’s own testimony and the allegations of his State Court Complaint 3 – establish for

 purposes of this contested matter that an implied partnership was created at least by December

 22, 2016, and that the post-petition decision between the partners to offer the property for sell

 was merely a change in the partnership agreement, not the initiation of the partnership.

         Debtor alleged in his State Court Complaint the following, in pertinent part, concerning

 his and Mr. Jones’s prepetition dealings:


 3
  Because the Court takes as true the facts recited by Debtor, which facts result in a decision adverse to Debtor, the
 Court need not undertake the typical summary judgment analysis of evaluating undisputed material facts.
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                 Desc
                                 Main Document    Page 8 of 13


                12. After [Debtor] failed to make payments on the loan taken out by his ex-
        wife, in 2015, [Debtor] approached Mr. Jones . . . regarding a business proposition
        for Mr. Jones to purchase the promissory note and deed of trust on the Property.

        ....

               16. In order to protect their relative business interests in the Property,
        [Debtor] and Mr. Jones determined that Mr. Jones should initiate foreclosure
        proceedings in order to obtain title to the Property free and clear of any other liens
        or encumbrances.

               17. The foreclosure sale occurred on January 19, 2017. At the foreclosure
        sale, Mr. Jones purchased the Property for the sum of $517,529.78. . . .

                18. Mr. Jones and Defendant Cheryl Jones borrowed $439,000 against the
        Property and executed a promissory note and deed of trust in favor of the lender,
        SmartBank. . . . The borrowed funds were used to make the agreed payment to
        [Debtor’s] ex-wife in the amount of $420,000, with the remainder being used for
        repairs to the Property.

               19. The foreclosure sale was in no way adversarial between Mr. Jones and
        [Debtor]. To the contrary, the sale was agreed to and organized by both of them.
        [Debtor] cooperated fully in the foreclosure with the understanding and expectation
        that [Debtor] would be able to obtain financing to enable him to purchase the
        Property back from Mr. Jones.

 [Doc. 36-2 (emphasis added).]

        Debtor further explained in filings with this Court that his cooperation in the foreclosure

 included “not interfer[ing] with Mr. Jones postponing the [foreclosure] sale to ensure [Mr. Jones]

 bought the property” because “it was in [Debtor’s] best interest for Mr. Jones to foreclose and

 buy the Property.” [Doc. 98-1 at ¶ 17.] Indeed, Debtor agreed to a Waiver and Release on

 December 22, 2016, thereby expressly relinquishing his right for any excess proceeds from the

 foreclosure sale to be paid into the registry of the divorce court for division by Debtor and his ex-

 wife. [Doc. 38-1.] In so doing, and in conjunction with Debtor’s cooperation with the

 foreclosure and its “multiple” postponements [Doc. 98-1 at ¶ 17] so that Mr. Jones could be

 assured of winning the foreclosure bid, Debtor contributed to the implied partnership his legal
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                  Desc
                                 Main Document    Page 9 of 13


 and equitable interests in any excess proceeds to which Debtor might have been entitled from the

 foreclosure sale. [See Doc. 38 at ¶ 2 (“There were no excess funds [from the foreclosure], and

 furthermore, the Debtor had already released any rights to excess funds in waivers . . . .”).]

 Debtor acknowledges that the agreement with Mr. Jones was that Debtor would purchase the

 Property from Mr. Jones by paying him the amount of Mr. Jones’s investment plus $100,000.00,

 with Debtor claiming that the Property was valued at $500,000.00 more than Mr. Jones’s

 investment [Doc. 36-2 at ¶ 35]. Also, as explained by Debtor, “David Jones agreed that in order

 for [Debtor] to purchase the Property back from him after foreclosure, [Debtor] had to file

 bankruptcy.” [Doc. 98-1 at ¶ 16.]

        In the State Court Complaint, Debtor also characterized other prepetition conduct as

 supportive of his allegation of an implied partnership: “Other third parties witnessed that

 [Debtor] and Mr. Jones were at all times cooperating with each other regarding all aspects of

 the Property, including Mr. Jones’s initial purchase of the promissory note and deed of trust

 from Browning Capital and the foreclosure of the Property.” [Doc. 36-2 at ¶ 24 (emphasis

 added).] That the plan for the partnership property changed postpetition – from Debtor obtaining

 financing to purchase the Property from Mr. Jones at a profit to Mr. Jones, with Debtor

 possessing immediate equity, to the sale of the Property for Mr. Jones and Debtor to split the

 profit – does not invalidate the fully formed prepetition implied partnership.

        Debtor argues that the asset sought to be settled by the Chapter 7 Trustee is not property

 of the estate because the breach of the partnership agreement (which, of course, Debtor asserts

 did not exist until postpetition) created the causes of action that Debtor asserts in the State Court

 Complaint and that breach occurred postpetition. Specifically, Debtor characterizes the

 prepetition circumstances as follows:
Case 3:17-bk-30295-SHB                Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                              Desc
                                      Main Document    Page 10 of 13


            [P]rior to Debtor’s bankruptcy, Debtor had no legal or equitable interest in the
            Property. Mr. Jones had merely promised to sell the Property – which Mr. Jones
            had purchased at a foreclosure sale he initiated – for $100,000 more than Mr. Jones
            had invested in the Property. This promise was not in writing and was not
            supported by any consideration. Thus, Mr. Jones’ verbal promise was
            unenforceable under Tennessee law.

 [Doc. 99 at p. 3.] Debtor then argues that “even if the verbal promise was legally enforceable, 4

 the State Court Action . . . is based on an alleged partnership to sell the Property, and the

 partnership did not exist on the date Debtor filed bankruptcy.” [Id.] Finally, Debtor asserts that

 he had not suffered any damages relating to Mr. Jones’s promise or the partnership. [Id.]

            Debtor misunderstands the legal implications of his prepetition arrangement with Mr.

 Jones. It matters not whether Mr. Jones and Debtor described their prepetition arrangement as a

 partnership. Debtor’s various assertions quoted above establish, for purposes of this contested

 matter, that Debtor and Mr. Jones “inten[ded] to do the things which constitute a partnership . . .

 regardless if it [wa]s their purpose to create or avoid the relationship” 5 – or more accurately here,

 to avoid the appearance of the relationship given Debtor’s and Mr. Jones’s plan for Debtor to

 file bankruptcy, after which Debtor would purchase the Property and immediately come into

 postpetition possession of an asset in which Debtor’s equity would be $250,000.00 (see Doc. 36-

 2 at ¶ 35].

            The Court finds that Debtor’s interest in the implied partnership, the sole asset of which

 was the Property, is a prepetition interest that is property of the estate under § 541. 6


 4
   To the extent that the Statute of Frauds might preclude the establishment of a partnership in which the sole asset is
 real property titled in the name of only one of the partners, the Jones Estate certainly has a right to waive the defense
 to settle the State Court Complaint, even if the affirmative defense was raised in the state court.
 5
     Bass, 814 S.W.2d at 41.
 6
   Although the Chapter 7 Trustee filed his report of no distribution on March 21, 2017, because Debtor failed to
 schedule the partnership asset at issue, it was not abandoned. 11 U.S.C. § 554(d) (“Unless the court orders otherwise,
 property of the estate that is not abandoned under this section and that is not administered in the case remains property
 of the estate.”); see also In re Wright, 566 B.R. 457, 463 (B.A.P. 6th Cir. 2017) (“In other words, if a debtor fails to
Case 3:17-bk-30295-SHB             Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                         Desc
                                   Main Document    Page 11 of 13


                                     B. Rule 9019 Compromise

         The Chapter 7 Trustee seeks authority to settle the State Court Complaint for payment by

 the Jones Estate of $35,000.00 for the benefit of the bankruptcy estate. The Jones Estate’s

 Motion for Summary Judgment argues summarily that because the asset was not abandoned, “the

 [Chapter 7] Trustee has the authority to compromise the [l]awsuit, and for this reason, the

 [Chapter 7] Trustee’s Motion to Compromise should be granted.” [Doc. 92 at p. 33.] Similarly,

 the Chapter 7 Trustee’s Motion for Summary Judgment merely asserts that the unabandoned

 asset “may be now administered by the Estate.” [Doc. 95 at p.1.]

         The Chapter 7 Trustee’s Motion to Compromise provided a bit more argument on

 whether the proposed settlement meets the test under Rule 9019:

         The Trustee and Ms. Jones, both by and through counsel, have agreed to
         compromise the State Court Action as a full and final settlement of any and all
         claims and counterclaims involving the Real Property for a payment of $35,000.00
         by Ms. Jones to the Trustee for the benefit of the bankruptcy estate. Ms. Jones
         denies all the claims and allegations in the State Court Action. The parties have
         agreed to bear their own attorney’s fees and costs. The Trustee believes that this
         settlement is appropriate and in the best interest of the estate given the nature of the
         claims and potential counterclaims and defenses that could be asserted by the
         defendant counter-plaintiff, Ms. Jones, in the State Court Action. Further, there will
         be a significant cost saving to the bankruptcy estate by not having to pursue the
         litigation of the State Court Action.

 [Doc. 36 at ¶ 16.]

         Debtor’s initial objection to the Motion to Compromise and Debtor’s opposition to the

 Jones Estate’s and Chapter 7 Trustee’s Motions for Summary Judgment focused solely on the

 argument that the Chapter 7 Trustee lacks authority to compromise a postpetition asset. Thus,




 schedule property, it is not abandoned upon closure of the case, but remains property of the estate.” (citing
 Vreugdenhill v. Navistar Int'l Transp. Corp., 950 F.2d 524, 526 (8th Cir. 1991); In re Haralambous, 257 B.R. 697,
 699 (Bankr. D. Conn. 2001))).
Case 3:17-bk-30295-SHB          Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43                   Desc
                                Main Document    Page 12 of 13


 Debtor has not raised any argument that the $35,000.00 settlement proposal is not fair and

 equitable or in the best interest of the bankruptcy estate.

        Debtor sought recovery of $250,000.00 in the State Court Complaint. [Doc. 36-2 at ¶ 35,

 p. 10 ¶ 7.] The Jones Estate filed an Amended Answer and Counterclaim in response to the State

 Court Complaint, asserting claims for statutory and common-law inducement to breach of

 contract and intentional interference with business relationships and seeking $800,000.00 in

 damages against Debtor. [Doc. 112-2 at pp. 13-22.]

        Although not argued by Debtor, the Court undertakes the Rule 9019 analysis and finds

 that the factors at issue here are “the complexity of the litigation involved, and the expense,

 inconvenience[,] and delay necessarily attending it and . . . the paramount interest of the creditors

 and a proper deference to their reasonable views.” In re Boone, 2018 WL 5885451, at *3

 (quoting In re Boddie, 569 B.R. at 302). Given the complexities of the underlying issues (as

 evidenced in part by the more than 1,500 pages of filings relating to the six motions pending

 before this Court), and the expense that the Chapter 7 Trustee would likely incur to litigate the

 issues, as well as the potential that any amount awarded to the Chapter 7 Trustee might be offset

 by an amount awarded to the Jones Estate on its counterclaims, the Court finds that the proposed

 compromise is fair and equitable and in the best interest of the bankruptcy estate.

                                         III. CONCLUSION

        Because the Court finds that the Property was an asset of a prepetition partnership that

 became property of the estate when Debtor filed his Chapter 7 petition, and because the Court

 finds that the compromise proposed by the Chapter 7 Trustee is fair and equitable and in the best

 interest of the bankruptcy estate, the Court will grant the Chapter 7 Trustee’s Motion for

 Summary Judgment and the Jones Estate’s Motion for Summary Judgment and deny Debtor’s
Case 3:17-bk-30295-SHB      Doc 123 Filed 08/13/20 Entered 08/13/20 16:15:43         Desc
                            Main Document    Page 13 of 13


 Motion for Summary Judgment. An order consistent with this Memorandum Opinion will be

 entered.

 FILED: August 13, 2020

                                         BY THE COURT

                                         s/ Suzanne H. Bauknight

                                         SUZANNE H. BAUKNIGHT
                                         UNITED STATES BANKRUPTCY JUDGE
